United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clyde, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1440
Issued: December 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2014 appellant, through her representative, filed a timely appeal from the
December 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant’s accepted work injury caused a recurrence of disability
beginning March 11, 2013.
1

Under the Board’s Rules of Procedure, there is a 180-day limitation for filing an appeal. 20 C.F.R.
§ 501.3(f)(2). OWCP issued its decision on December 12, 2013, rendering June 10, 2014 as the 180th day.
Appellant’s appeal was received by the Clerk of the Board on June 12, 2014, which would render the appeal
untimely and result in the loss of appeal rights. However, if the date of the postmark renders an appeal timely, it is
considered the date of filing. The date of the U.S. Postal Service postmark is June 6, 2014, which renders the appeal
from OWCP’s December 12, 2013 decision timely. 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In 2012 appellant, a 53-year-old rural carrier, filed an occupational disease claim alleging
that her bilateral hand condition was a result of performing her duties. OWCP accepted her
claim for bilateral carpal tunnel syndrome. Appellant underwent carpal tunnel releases later that
year and received compensation for temporary total disability on the periodic rolls.
On February 6, 2013 Dr. James R. Mull, a Board-certified orthopedic surgeon who
performed the operations, released appellant to return to work with restrictions beginning
February 17, 2013. He noted that she was doing well, had full range of motion, and had
improved strength.
Appellant accepted an offer of modified work and returned to full-time limited duty on
February 19, 2013.
Electrodiagnostic testing performed on March 1, 2013 revealed findings that were most
consistent with right carpal tunnel syndrome and probable early/mid left carpal tunnel syndrome.
Clinical correlation was advised.
Dr. Mull saw appellant on March 11, 2013. Appellant reported persistent sensory
symptoms. The tingling in her right and left hands, finger tips and palms had remained
unchanged. Appellant advised that she was unable to perform her job duties “to the best of her
ability,” adding that, if she did not meet her standards, she would get fired. She informed
Dr. Mull that her job offered no limited duty. Appellant stated that she would like to be off work
until she was fully able to perform her duties.
Dr. Mull’s examination of appellant was normal. Wrists and hands showed no
tenderness, swelling, deformities, instability, subluxations, weakness or atrophy. Range of
motion in all planes was full and painless. Dr. Mull diagnosed resolved bilateral carpal tunnel
syndrome. As appellant’s examination was completely normal, he recommended that she seek a
second opinion. Nonetheless, due to appellant’s statement that she was unable to perform her
job, he declared her unable to return to work as of March 11, 2013. Dr. Mull instructed her to
return to normal activity allowing for minor discomfort.
Appellant filed a claim for wage-loss compensation indicating that she was totally
disabled for work beginning March 11, 2013. The employing establishment indicated that fulltime work was still available and that she chose not to work.
Dr. Shawn A. Hayden, a Board-certified orthopedic surgeon, examined appellant on
May 6, 2013. Light touch was intact with two-point moving discrimination intact at five
millimeters on each fingertip of the left and right hands. Strength was normal with the exception
of 4/5 strength in the abductor pollicis brevis muscles (thumb) bilaterally, left greater than right.
Reflexes were normal. Wrists showed no swelling. Bilaterally, however flexion and extension
were restricted and painful. Both wrist showed tenderness consistent with carpal tunnel
syndrome. Both also showed a positive Phalen’s sign. Dr. Hayden found that appellant’s
examination was consistent with mild clinical residual symptoms of carpal tunnel syndrome
bilaterally, left greater than right.

2

OWCP provided Dr. Hayden with a description of the limited-duty assignment to which
appellant had returned on February 19, 2013. It asked him to review it and identify any duties
she could not perform and the objective findings that established renewed disability.
Dr. Hayden completed a duty status report returning appellant to work on May 7, 2013.
He limited her to lifting 15 pounds continuously and 25 pounds intermittently for two hours a
day, and he limited simple grasping to two hours a day. Dr. Hayden indicated that these
restrictions would apply through July 7, 2013.
In a decision dated June 13, 2013, OWCP denied appellant’s recurrence claim. It found
that Dr. Mull did not provide a thorough explanation with objective findings as to how her
condition had worsened such that she was no longer able to perform the duties of her modified
assignment beginning March 11, 2013. OWCP further found that Dr. Hayden did not indicate
that appellant was disabled for work due to the accepted medical condition.
Appellant, through her representative, requested reconsideration. She argued that
Dr. Mull offered conflicting work limitations prior to her return to limited duty and that her
limited duty exceeded the limitations imposed by him for simple grasping and driving.
Specifically, Dr. Mull restricted simple grasping and driving to five hours while the limited-duty
assignment required simple grasping and driving for four to six hours. Appellant argued that
Dr. Hayden further increased her restrictions such that she was no longer able to perform her
limited duty. She added that OWCP failed to justify the termination of her compensation.
Dr. Joseph H. Crumbliss, the attending physician Board-certified in family medicine,
examined appellant on June 18, 2013 and diagnosed resolving carpal tunnel syndrome following
bilateral releases. He explained to her that a comparison of her pre and postoperative
electrodiagnostic studies revealed marked improvement in both median nerves. Findings
indicated a steady improvement in physiologic parameters used to diagnose carpal tunnel
syndrome. Dr. Crumbliss explained that it was not unreasonable to anticipate that appellant
would still have numbness and pain related to persistent damage to both of her median nerves,
but that it was also not unreasonable to anticipate that further improvement could occur over
time.
Dr. Johan A. Sazy, an orthopedic surgeon, examined appellant on July 24, 2014 and
found that she could not return to work due to active symptoms from failed surgery.
On September 26, 2013 Dr. Sazy performed an authorized left carpal tunnel release with
tenosynovectomy. OWCP paid appellant compensation for the resulting recurrence of total
disability and placed her on the periodic rolls.
In a decision dated December 12, 2013, OWCP reviewed the merits of appellant’s case
and denied modification of its prior decision. It found that appellant’s physicians had not
provided a well-reasoned opinion, supported by objective findings, to explain why she was not
able to work beginning on March 11, 2013.
On appeal, appellant’s representative advances the arguments he made in requesting
reconsideration.

3

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.4
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
of establishing by the weight of the reliable, probative and substantial evidence a recurrence of
total disability and show that he or she cannot perform such light duty. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty job requirements.6
ANALYSIS
Dr. Mull, the orthopedic surgeon who performed the initial carpal tunnel surgeries,
released appellant to return to work with restrictions. Appellant was doing well, had full range
of motion, and had improved strength. She accepted an offer of modified work and returned to
full-time limited duty on February 19, 2013. Appellant stopped work on March 11, 2013,
however, and claimed compensation for total disability. She thus has the burden to establish a
recurrence of disability by showing a change in the nature and extent of her injury-related
condition.7
The most significant medical evidence on that point comes from Dr. Mull, who saw
appellant on the day she stopped work. He indicated no change in the nature and extent of her
injury-related condition. Rather, appellant advised that the tingling in her right and left hands,
fingertips and palms had remained unchanged. She told Dr. Mull that she was unable to perform
her duties “to the best of her ability” and that she would like to be off work until she was fully
able to perform her duties. Appellant also told him, incorrectly, that her job offered no limited
duty.
3

Id. at § 8102(a).

4

20 C.F.R. § 10.5(f).

5

Id. at § 10.5(x).

6

Terry R. Hedman, 38 ECAB 222 (1986).

7

Appellant does not argue and the record does not establish, a change in the nature and extent of the light-duty
job requirements.

4

Appellant’s presentation to Dr. Mull tends to support the employing establishment’s
assertion that she stopped work on March 11, 2013 voluntarily. By history, her injury-related
condition had not worsened. Appellant suggested that a work stoppage was a matter of
preference. It was not that she could no longer continue. Appellant simply would like to be off
work until she could perform the duties to the best of her abilities, which perhaps meant until she
no longer had tingling in her hands.
Dr. Mull’s examination of appellant on March 11, 2013 further supports that her work
stoppage that day was a matter of choice. The examination was normal. Wrists and hands
showed no tenderness, swelling, deformities, instability, subluxations, weakness or atrophy.
Range of motion in all planes was full and painless. Dr. Mull diagnosed resolved bilateral carpal
tunnel syndrome. Although he conceded to appellant’s request to be taken off work, he made
clear that her examination was completely normal and that she should perhaps see another
physician. Dr. Mull released her to return to normal activity allowing for “minor discomfort.”
Appellant did see another physician, Dr. Hayden, an orthopedic surgeon, who examined
her on May 6, 2013, about 11 weeks after the work stoppage. Dr. Hayden found that her
examination was consistent with mild clinical symptoms, but he did not report that the injuryrelated condition had worsened to the point that she could no longer perform limited duty
beginning March 11, 2013. OWCP asked him to address the issue directly. It provided
Dr. Hayden with a description of appellant’s limited-duty assignment and asked whether there
were any duties she could not perform, and if so, what objective findings supported a renewed
disability for work.
Dr. Hayden responded indirectly and incompletely, by submitting a duty status report
returning appellant to work on May 7, 2013 with a few restrictions over the next two months. He
did not address her work stoppage on March 11, 2013. Dr. Hayden did not explain why
appellant’s mild clinical findings no longer allowed her to perform her modified assignment.
Appellant demonstrated no loss of sensation. Strength was normal with the exception of 4/5
strength in the abductor pollicis brevis muscles bilaterally, though Dr. Hayden did not explain
whether she had pain during strength testing. Bilateral flexion and extension were restricted and
painful, which was fully at odds with the physical examination performed two months earlier by
Dr. Mull. Dr. Hayden did not discuss whether the two examinations were inconsistent or
whether appellant’s condition had simply worsened in the interval. He did not explain whether
any of her limited duties required such range of motion.
Two other physicians failed to address whether appellant sustained a recurrence of
disability beginning March 11, 2013. Dr. Crumbliss, the attending family physician, saw her on
June 18, 2013 and diagnosed resolving carpal tunnel syndrome.
He explained that
electrodiagnostic studies showed marked improvement in both median nerves and findings
indicated a steady improvement in physiological parameters. It was not unreasonable,
Dr. Crumbliss explained, that appellant would still have residual symptoms and it was also not
unreasonable to anticipate that further improvement could occur over time. Not only did he fail
to address her work stoppage on March 11, 2013, his references to resolving carpal tunnel
syndrome, marked improvement in studies and steady improvement in physiologic parameters
appear inconsistent with the notion that her injury-related condition was worsening.

5

Dr. Sazy, another orthopedic surgeon, examined appellant on July 24, 2014 and found
that she could not return to work due to active symptoms from failed surgery. This was the first
medical opinion, since Dr. Mull allowed her to self-certify her work status, to state positively
that she was totally disabled for work as a result of her injury-related condition. Dr. Sazy did not
address whether a worsening of the injury-related condition caused a recurrence of disability
beginning March 11, 2013.
The Board finds that appellant has not met her burden to establish that she sustained a
recurrence of disability beginning March 11, 2013. Dr. Mull’s March 11, 2013 report, together
with the failure of other physicians to directly address the specific issue, fails to establish her
claim for recurrence. The Board will therefore affirm OWCP’s December 12, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that the accepted work
injury caused a recurrence of disability beginning March 11, 2013.
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

